ELLETT, Justice
(concurring) :
I concur with what is said in the main opinion but wish to point out another reason why the ruling of the trial court cannot be overruled. The notice of appeal states, “The plaintiff, State Farm Mutual Automobile Insurance Company, above named, hereby appeals to the Supreme Court . . . .” While this may be a typographical error, State Farm Mutual Automobile Insurance Company is neither plaintiff nor defendant. The caption of the notice of appeal is “Jennie B. Hanks, Plaintiff, vs. Administrator of the Estate of Jens E. Jensen, Deceased, Defendant.”
State Farm Mutual Automobile Insurance Company is simply the insurer of Jens E. Jensen, deceased, and under its policy of insurance possibly would be obligated to defend the estate of the deceased in case an action should be commenced against its insured. No such action has as yet been filed, and when it is, then the so-called appellant can have its day in court. Until that event occurs, the State Farm Mutual Automobile Insurance Company is not a party to this proceeding, has no interest in who the administrator is, and is not entitled to appeal from any order of the trial court whether properly or improperly made. As a matter of fact, the trial court changed its original order appointing an administrator at the instance of the so-called appellant and appointed one David K. Winder as the administrator of the estate. Mr. Winder is a member of the law firm which now represents the purported appellant but has not joined in this appeal. There is nothing before this court to justify a reversal of the order made by the district court.